—Judgment unanimously affirmed. Memorandum: The verdict is supported by sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). By failing to object to the court’s charge, defendant failed to preserve for review his contention that the jury should have been instructed that the People had to prove defendant’s knowledge of the weight of the controlled substance, and we decline to review the issue as a matter of discretion in the interest of justice (see, People v Ivey, 204 AD2d 16). Defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J.—Criminal Sale Controlled Substance, 2nd Degree.) Present—Green, J. P., Pine, Lawton, Callahan and Doerr, JJ.